Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Kodiak Energy, Inc. We have audited the accompanying statement of Revenues, Royalties and Operating Expenses relating to certain oil and gas interests purchased from an unrelated private company for the years ended December 31, 2007 and December 31, 2008 and nine months ended September 30, 2009.This statement is the responsibility of the Company’s management. Our responsibility is to express an opinion on this statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the statement is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluation of the overall statement presentation. We believe that our audit provides a reasonable basis for our opinion. The accompanying statement was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in the registration statement on Form 8-K of the Company) as described in Note 1 to the Statement and is not intended to be a complete presentation of the Company’s interest in the Property described above. In our opinion, the statement referred to above present fairly, in all material respects, the Revenues, Royalties and Operating Expenses relating to certain oil and gas interests purchased from an unrelated private company for the years ended December 31, 2007 and December 31, 2008 and nine months ended September 30, 2009 in accordance with accounting principles generally accepted in the United States of America. Calgary, Canada MEYERS NORRIS PENNY LLP December 14, 2009 Chartered Accountants Kodiak Energy, Inc. Trout Properties Audited Statement of Revenues, Royalties and Operating Expenses For the nine months ended September 30, 2009 and the years ended December 31, 2008 and 2007 Nine months Ended September 30, 2009 Year Ended December 31, 2008 Year ended December 31, 2007 Revenue Petroleum sales $ 1,692,243 $ 4,414,062 $ 3,684,522 Royalty income 4,448 5,547 6,711 Water disposal income 28,245 55,118 47,995 1,724,936 4,474,727 3,739,228 Expenses Royalties 172,288 448,756 376,007 Operating 949,353 1,235,619 1,183,234 1,121,641 1,684,375 1,559,241 Net Operating Income $ 603,295 $ 2,790,352 $ 2,179,987 See accompanying notes to this statement of revenues, royalties and operating expenses. The accompanying notes are an integral part of these financial statements 1 Kodiak Energy, Inc. Trout Properties Notes to the Audited Statement of Revenues, Royalties and Operating Expenses For the nine months ended September 30, 2009 and the years ended December 31, 2008 and 2007 1. Basis of presentation The Statement of Revenues, Royalties and Operating Expenses includes the operating results relating to the Trout properties acquired by Kodiak Energy, Inc.’s majority controlled subsidiary, Cougar Energy, Inc. from a private third party on September 30, 2009. The Statement of Revenues, Royalties and Operating Expenses does not include any provision for the depletion and depreciation, site restoration, future capital costs, impairment of unevaluated properties, general and administrative costs and income taxes for the properties as these amounts are based on the consolidated operations of the vendor of which the selected properties formed only a part. 2. Accounting policies Revenue recognition Revenue from the sale of product is recognized upon delivery to the purchaser. Royalties Royalties are recorded at the time the product is produced and sold.Royalties are calculated in accordance with the applicable regulations and/or the terms of individual royalty agreements. Operating costs Operating costs include amounts incurred on extraction of product to the surface, gathering, field processing, treating and field storage. 2
